DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Groups I, claims 1-14 drawn to an injection mold.
Group II, claim 15, drawn to an injection method.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a first cooling channel horizontally passing through a core, a sub-cooling channel vertically passing through the core while crossing the first cooling , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gellert (5,599,567 – Figure 5).  Gellert discloses an injection molding apparatus, comprising a plurality of thread split inserts 12, 14 are each made of steel with an enclosed conduit 50 for circulating a cooling fluid such as water, wherein the cooling fluid conduit 50 has an inlet portion 52 extending from an inlet 54 at the rear end 30 and an outlet portion 56 extending to an outlet 58 at the rear end 30.  The inlet and outlet portions 52, 56 extend relatively close together midway around the curved inner surface 36, a first curved portion 60 extends around the curved surface 36 from the inlet portion 52 to a first longitudinal portion 62 which extends rearwardly near the first flat inner face 32.  A second longer curved portion 64 extends around the curved inner surface 36 from the first longitudinal portion 62 to a second longitudinal portion 66 which extends forwardly near the second flat inner face 34.  A third curved portion 68 then extends around the curved surface 36 to connect the second longitudinal portion 66 to the outlet portion 56, wherein the first and third curved portions 60, 68 of the cooling fluid conduit 50 extend in a first common plane 70 and the second curved portion 64 of the cooling fluid conduit 50 extends in a second plane 72 extending substantially parallel to and overlapping the first and third curved portions 60, 68. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU KHANH T NGUYEN/Examiner, Art Unit 1743